ORDER
This case came before a hearing panel of this court on March 17, 1992 for oral argument pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided. The plaintiffs had appealed from the entry of a judgment in the Superior Court in favor of the defendant based upon a verdict directed by the trial justice.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice erred in directing the verdict in favor of the defendant. The evidence in the case disclosed that the plaintiff slipped upon a banana peel while present at the Star Market as a customer. The condition of the banana peel and surrounding circumstances in our opinion raised a question of fact concerning the length of time that the banana peel was present prior to Howard Miller’s fall. This question of fact should have been submitted to the jury rather than being resolved by the trial justice.
Consequently, the plaintiffs’ appeal is sustained. The judgment entered in the Superior Court is hereby vacated. The papers in the case may be remanded to the Superior Court for further proceedings.
KELLEHER and MURRAY, JJ., did not participate.